UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrant x Filed by a Party other than the Registrant o Check the appropriate box: xPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Section 240.14a-12 Benihana Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than registrant) Payment of filing fee(Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(I) (1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11:1 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 1Set forth the amount on which the filing fee is calculated and state how it was determined. BENIHANA INC. NOTICE OF SPECIAL MEETING OF STOCKHOLDERS Time and Date: [] [a.m.]/[p.m.] on [], [] [], 2010 Place: [] [] [] Purpose: (For all stockholders)To approve an amendment to the Certificate of Incorporation of Benihana Inc. to increase the number of shares which Benihana Inc. has authority to issue of: ● all classes of stock from 37,000,000 shares to 49,500,000 shares; and ● shares of Class A common stock, par value $.10 per shares, from 20,000,000 shares to 32,500,000 shares. Record Date: You can vote if you were a stockholder of record at the close of business on December 15, 2009. You are cordially invited to attend the Special Meeting. Whether or not you plan to be present, kindly complete, date and sign the enclosed forms of proxy with respect to all shares of common stock and Class A common stock that you may own and mail them promptly in the enclosed return envelope to assure that your shares of common stock and Class A common stock are represented at the Special Meeting. This may save the expense of further proxy solicitation. If you own shares of both the common stock and Class A common stock, you will receive two proxies, each of which must be dated, signed and returned as described above. If you do attend the Special Meeting, you may revoke your prior proxy and vote your shares in person if you wish. If you have any questions or need assistance in voting your shares, please call Georgeson Inc. toll-free at (800) 868-1347. Dated:December [], 2009 By Order of the Board of Directors, Darwin C. Dornbush Chairman of the Board of Directors BENIHANA INC. 8685 Northwest 53rd Terrace Miami, Florida 33166 PROXY STATEMENT CONTENTS Page SPECIAL MEETING INFORMATION 1 Who is entitled to vote? 1 What am I voting on? 1 How does the Board of Directors recommend I vote on the proposal? 1 How do I vote? 1 What is a quorum? 1 What vote is required to approve the Amendment 1 Who will count the vote? 2 What are the deadlines for stockholder proposals for next year's annual meeting? 2 Who pays the expenses of this Proxy Statement? 2 May brokers vote without instruction? 2 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 3 PROPOSAL 1 - APPROVAL OF THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF BENIHANA INC. 6 Introduction 6 Reasons For Increase in Authorized Shares 6 General Effect of the Amendment 7 STOCKHOLDERS SHARING THE SAME LAST NAME AND ADDRESS 7 APPENDIX A - CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF BENIHANA INC. 8 SPECIAL MEETING INFORMATION Your proxies are solicited by the Board of Directors of Benihana Inc. (“we,” “us,” “our” or “the Company”) for use at our Special Meeting of Stockholders (the “Special Meeting”) to be held at [] at [] [a.m.]/[p.m.] on [], [] [],2010 and at any adjournment or adjournments thereof for the purposes set forth in the attached notice of meeting. This proxy statement and the forms of proxy are being mailed to stockholders on or about December [], 2009. Who is entitled to vote? Stockholders owning our common stock, Class A common stock or preferred stock at the close of business on December 15, 2009 are entitled to vote at the Special Meeting or any adjournment thereof.Each holder of common stock has one vote per share, and each holder of Class A common stock has 1/10 of a vote per share, on all matters to be voted on.Additionally, the holder of our Series B convertible preferred stock is entitled to vote on an “as if converted” basis together with the holders of our common stock. At the close of business on December 15, 2009 there were 5,634,764 shares of common stock and 9,769,761 shares of Class A common stock outstanding, and there were 800,000 shares of Series B convertible preferred stock outstanding, which, in the aggregate, are convertible into 1,578,943 shares of common stock. What am I voting on? You will be asked to approve the amendment to our Certificate of Incorporation. The Board of Directors is not aware of any other matters to be presented for action at the Special Meeting. If any other matter requiring a vote of the stockholders should arise at the Special Meeting, the proxies will vote in accordance with their best judgment. How does the Board of Directors recommend I vote on the proposal? The Board recommends a vote FOR the approval of the amendment to our Certificate of Incorporation. How do I vote? Sign and date each proxy card you receive and return it in the prepaid envelope. If you sign your proxy, but do not mark your choice, your proxies will vote in favor of amending our Certificate of Incorporation. You can revoke your proxy at any time before it is exercised. To do so, you must give written notice of revocation to the Assistant Secretary, Benihana Inc., 8685 Northwest 53rd Terrace, Miami, Florida 33166, submit another properly signed proxy with a more recent date or vote in person at the Special Meeting. Should you have any questions about attending the Special Meeting in person, you may contact the Assistant Secretary at (305) 593-0770. What is a quorum? There must be a quorum for any action to be taken at the Special Meeting. One-third of the voting power of each of Class A common stock, common stock and preferred stock, represented in person or by proxy, will constitute a quorum for purposes of the holders of each class of stock approving the amendment to our Certificate of Incorporation.
